Citation Nr: 1813580	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1991 to January 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claim.

Initially, the Board notes that while the March 2015 supplemental statement of the case (SSOC) lists Amarillo VA Medical Center (VAMC) records as evidence; however, the Veteran's VA treatment records do not appear to have been associated with the claims file.  

Moreover, the Veteran was afforded a VA examination for his back disability in February 2013.  The Veteran reported that he fell off a cliff while in service, which caused his back pain.   At the February 2013 examination, the examiner diagnosed the Veteran with a lumbar strain and opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she acknowledged a September 1994 discharge report, a December 1993 complaint, and a March 1993 dental questionnaire that all noted back pain.  Additionally, the examiner acknowledged a January 2013 X-ray report that found that the Veteran may have a degenerative disability, but that seronegative spondyloarthropathy could not be excluded.  The examiner then stated that no records in the past 19 years showed a chronic condition of back pain, and found that no chronic disability was established.  

However, the Board notes that the Veteran's November 1994 service treatment record indicated that the Veteran had chronic lower back pain.  Moreover, in his August 2014 substantive appeal, the Veteran stated that he was diagnosed with a congenital back disability that was aggravated by his military service.  

On remand, all missing VA treatment records should be obtained and associated with the claims file, and the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of back disabilities and make a determination as to whether the identified back disabilities are a disease, a defect, or are the result of an injury.  

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions: 

a)  Did the Veteran have a back disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing back disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably NOT aggravated during active service? 

b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed back pathology as a result of his active service? 

c)  With regard to any diagnosed back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service. In forming the opinion, the examiner should be sure to address the November 1994 in-service notation of chronic lower back pain.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



